On Petition eor Rehearing.
[Decided May 9, 1916.]
Per Curiam.
Appellant, in petition for rehearing, argues again for specific performance. The stock, he says, was that of so close a corporation that there could be no market for it when left on his hands. Now, this was not the buying of rare stock necessary to a control, but the selling of it and selling it at a given price. Appellant himself argues that damages are recoverable at the contract price with a mere holding of the stock hereafter subject to defendant’s order. So the stock is already sold and defendant is to pay for it. It is plainly a case for damages, and it would not follow that, supposing the situation to be reversed and respondent entitled to specific performance because of the rarity of the stock, appellant would be entitled to it. Nor did we remand this cause for further hearing for want of a measure of damages, but for want of data to apply.
Passing specific performance, appellant contends that there is already testimony sufficient for the assessment of damages here. Assuming the measure to be the contract price, he properly demonstrates that price and the amount of the note that was to be given for it by a calculation prescribed in the contract itself. Yet the data is wanting still. The bills receivable that could be discarded out of the assets in the calculation- are not established in amount and number, and we shall not charge the defendant with the full amount of these for the mere reason of his refusal to perform the contract. Additional reason for’further proof below is manifest in the fact that the interest on the note was not fixed by *587the contract but was to vary with the profits of the three preceding years. Now, these were not shown, other than that for about a year before there had been none. We are, therefore, left in the dark as to what rate of interest should be included in the damages from the date of the note to the date of the judgment.
Appellant’s petition is denied. There is also denied the petition by respondents.